EXHIBIT NV ENERGY, INC. RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) Year Ended December 31, 2009 2008 2007 2006 2005 EARNINGS AS DEFINED: IncomeFrom Continuing Operations After Interest Charges $ 182,936 $ 208,887 $ 197,295 $ 279,792 $ 86,137 Income Taxes 75,451 95,354 87,555 145,605 43,118 IncomeFrom Continuing Operations before Income Taxes 258,387 304,241 284,850 425,397 129,255 Fixed Charges 360,896 335,868 310,876 336,024 319,654 Capitalized Interest (AFUDC-debt) (20,229 ) (29,527 ) (25,967 ) (17,119 ) (24,691 ) Preferred Stock Dividend Requirement - - - (3,602 ) (6,000 ) Total $ 599,054 $ 610,582 $ 569,759 $ 740,700 $ 418,218 FIXED CHARGES AS DEFINED: Interest Expensed and Capitalized (1) $ 360,896 $ 335,868 $ 310,876 $ 332,422 $ 313,654 Preferred Stock Dividend Requirement - - - 3,602 6,000 Total 360,896 335,868 310,876 336,024 319,654 RATIO OF EARNINGS TO FIXED CHARGES 1.66 1.82 1.83 2.20 1.31 (1) Includes amortization of premiums, discounts, and capitalized debt expense and interest component of rent expense. For the purpose of calculating the ratios of earnings to fixed charges, “Fixed charges” represent the aggregate of interest charges on short-term and long-term debt (whether expensed or capitalized), the portion of rental expense deemed to be attributable to interest, and the pre-tax preferred stock dividend requirement of SPPC.“Earnings” represents pre-tax incomefrom continuing operations before, solely with respect to the years ended December 31, 2006 and2005, pre-tax preferred stock dividend requirement of SPPC plus fixed charges (excluding capitalized interest and the pre-tax preferred stock dividend requirement of SPPC for the years ended December 31, 2006 and
